Judgment unanimously affirmed *838without costs. Memorandum: Petitioners commenced this CPLR article 78 proceeding seeking to annul the determination that denied the application of petitioner Lancet Arch, Inc., for proposed sponsorship of a registered apprenticeship training program. Supreme Court properly dismissed the petition. The record establishes that the application was denied based on Labor Law violations, Occupational Safety and Health Administration violations and technical deficiencies in the application. Thus, the determination is neither arbitrary and capricious nor affected by an error of law (see, CPLR 7803 [3]; Matter of Board of Educ. v Commissioner of Educ., 91 NY2d 133, 139; Nature’s Way Envtl. Consultants & Contrs. v State Ins. Fund, 224 AD2d 919, 920, lv denied 88 NY2d 810). The court properly denied the motion to intervene. Finally, in light of our determination, we need not address preemption. (Appeals from Judgment of Supreme Court, Monroe County, Ark, J. — CPLR art 78.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.